Tom Glaze, Justice, concurring. Even if the trial court reached the merits, the trial court’s decision should clearly be affirmed. My reasons for saying so follow. First, I should say that the majority correctly sets out the facts of this case, and I need not reiterate them here. Suffice it to say, appellee Robert Harris, as a resident of Missouri, had been in arrears in payment of his child support when he moved to Crittenden County. The Missouri Department of Social Services subsequently sought payment of Harris’s past due support by referring the matter to appellant Arkansas Department of Human Services (DHS), which filed this action on March 19, 1993. The chancellor ruled that the applicable statute of limitations barred claims for arrearage that accrued more than five years before the complaint was filed and found that Harris owed only $1,152. DHS appeals arguing the chancellor utilized the wrong limitations date when determining the amount of arrears. DHS contends on appeal that the statute of limitations barred claims for child support arrearage that accrued more than five years from March 29, 1986, which is five years prior to the effective date of Act 870 of 1991, codified as Ark. Code Ann. § 9-14-236 (Repl. 1993). As previously mentioned, the trial court held the five year limitations period commenced on March 19, 1989, which was five years before the complaint was filed. DHS fails to cite any case authority for its argument that any child support arrearage action should begin from any time other than when the complaint for arrearage is filed. I first mention Ark. Code Ann. § 16-56-115 (1987) which is another limitations statute applicable to the facts here.1 That provision in relevant part provides, “All actions ... shall be commenced within five (5) years after the cause of action has accrued.” (emphasis added). In addition, subsection (b) of § 9-14-236, a part of Act 870 of 1991, provides: In any action involving the support of any minor child or children, the moving party shall be entitled to recover the full amount of accrued child support arrearages from the date of the initial support order until the filing of the action. (emphasis added). In sum, there is no language in § 16-56-115 or the 1991 act, § 9-14-236, to indicate that the General Assembly intended for this court to construe the beginning operative date for the 1991 act in any manner other than the date the action was commenced. Moreover, DHS has cited no case in which this court or the court of appeals has used any operative date other than the commencement of the action. This court has handed down many opinions over a long period that involve different statutes of limitations, and each of the opinions holds that the issue is whether the action was commenced within the time allowed by the applicable statute of limitations. Among the recent holdings are: Johnson v. Gilliand, 320 Ark. 1, 896 S.W.2d 856 (1995); Norris v. Banker, 320 Ark. 629, 899 S.W.2d 70 (1995); Ernest E Loewer, Jr. Farms, Inc. v. National Bank of Arkansas, 316 Ark. 54, 870 S.W.2d 726 (1994); Forrest City Machine Works v. Lyons, 315 Ark. 173, 866 S.W.2d 372 (1993); Pope County v. Friday, Eldredge & Clark, 313 Ark. 83, 852 S.W.2d 114 (1993); Smith v. Elder, 312 Ark. 384, 849 S.W.2d 513 (1993); Wilson v. General Elec. Capital Auto Lease, Inc., 311 Ark. 84, 841 S.W.2d 619 (1992); First Pyramid Life Ins. Co. v. Stolz, 311 Ark. 313, 843 S.W.2d 842, cert. denied, 114 S.Ct. 290 (1992); Goldsby v. Fairley, 309 Ark. 380, 831 S.W.2d 142 (1992); and Smackover State Bank v. Oswalt, 307 Ark. 432, 821 S.W.2d 757 (1991). The issue on appeal in this case, the operative date for the period of limitations in back child support cases, has been the subject of three recent decisions by this court. They involved Act 525 of 1989, now codified as Ark. Code Ann. § 16-56-129 (Supp. 1993), which established a ten-year limitation on child support, and Act 870 of 1991, now codified as Ark. Code Ann. § 9-14-236 (Repl. 1993), which established an expanded limitations period for commencing child support actions beyond the date that the child reaches age eighteen and sets no limit on the arrearage period. In the first of the three cases, Sullivan v. Edens, 304 Ark. 133, 801 S.W.2d 32 (1990), our court applied the statute of limitations beginning with the date the child support action was commenced. This case was decided before the act now at issue, Act 870 of 1991, was enacted. The second case, Johnson v. Lilly, 308 Ark. 201, 823 S.W.2d 883 (1992), was decided after Act 870 of 1991 became law, and we held that the operative date was the date the action was commenced. We affirmed both cases in the third case, Chunn v. D’Agostino, 312 Ark. 141, 847 S.W.2d 699 (1993). A basic rule in construing a statute is to give consistent and uniform interpretations to a statute so that it does not mean one thing at one time and something else at another time. In applying this principle, we have written that when a statute has been construed, and that construction has been consistently followed for many years, such construction ought not be changed. Southwest Ark. Communications, Inc. v. Arrington, 296 Ark. 141, 753 S.W.2d 267 (1988). In a similar vein, we have said that as time passes, the interpretation given a statute becomes a part of the statute itself. Gibson v. Gibson, 264 Ark. 418, 572 S.W.2d 146 (1978). That reasoning applies to the operative date for the statute of limitations. In addition, our court has often held that the General Assembly is presumed to have enacted a law with full knowledge of court decisions on the subject, and enacted the law with reference to those decisions. See, e.g., Smith v. Ridgeview Baptist Church, Inc., 257 Ark. 139, 514 S.W.2d 717 (1974); J. L. McEntire & Sons, Inc. v. Hart Cotton Co., Inc., 256 Ark. 937, 511 S.W.2d 179 (1974); Brown v. Davis, 226 Ark. 843, 294 S.W.2d 481 (1956); Terral v. Terral, 212 Ark. 221, 205 S.W.2d 198, 1 A.L.R.2d 1092 (1947); Texarkana Special Sch. Dist. v. Consolidated Sch. Dist. No. 2, 185 Ark. 213, 46 S.W.2d 631 (1932). That presumption is applicable here. For all of the above reasons, our court should continue to construe the applicable statutes to mean that the operative date for the limitations period is the date the action is commenced. The chancellor correctly used the date of the commencement of the action as the operative date for the statute of limitations, and should be affirmed for that reason.   Section 16-56-115 is applicable to those support payments due prior to the enactment of § 9-14-236.